Title: To Thomas Jefferson from David Rittenhouse, 16 June 1792
From: Rittenhouse, David
To: Jefferson, Thomas



Dr. Sir
June 16th. 1792

I have bargained with the owner for the House and Lot on Seventh Street, between Arch and Market Streets, of which you saw the Draught for the Use of the Mint. The price £1600. in Cash, Pennsylvania Currency, Subject to a Ground-rent of 21 Dollars ⅌ An. payable to the Friends Alms-House. If his Excellency the President approves of this purchase the Conveyance shall be made in such manner as he shall direct. Dr Sir, your humble Servt.

P.S. My Engagements for this day are such as will make it inconvenient for me to Dine with the President, You will please to make my Apology to his Excellency.

